This was an action of assumpsit originally commenced before a Justice of the Peace. It Avas taken to the Circuit Court by appeal, and there dismissed on motion of defendant, for the reason that no revenue stamps Avere affixed either to any of the certificates made by the justice, or upon entering the appeal in the Circuit Court.
The appeal having been taken before any act of Congress required appeal papers to be stamped, the dismissal was held to be erroneous, and judgment reversed, with costs, and the cause remanded for trial.